Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                    1:20-cv-03677
Civil Action No. ______________________

ROSETTA M. JOHNSON,

        Plaintiff,

v.

ASPEN NATIONAL FINANCIAL, INC. d/b/a
ASPEN NATIONAL COLLECTIONS,

        Defendant.


                                           COMPLAINT


       NOW COMES ROSETTA M. JOHNSON (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of ASPEN NATIONAL FINANCIAL, INC. d/b/a ASPEN

NATIONAL COLLECTIONS. (“Defendant”) as follows:

                                       NATURE OF THE ACTION

     1. Plaintiff brings this action against Defendant seeking redress for violations of the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful

conduct.

                                     JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.




                                                  1
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 2 of 8




       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place

of business is located in Grand Junction, Colorado, which is located within the District of

Colorado.

                                                  PARTIES

       4. Plaintiff is a disabled “consumer” as the term is defined by 15 U.S.C §1692a(3).

       5. Defendant is a third party debt collector holding itself out as “a national debt collection

agency.”1 Defendant’s principal place of business is located at 827 Rood Avenue, Grand Junction,

Colorado 81501.

       6.   Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals, trustees, sureties, subrogees, third-party, representatives and

    insurers at all times relevant to the instant action.

                                       FACTS SUPPORTING CAUSE OF ACTION

       7. The instant action stems from Defendant’s attempt to collect upon a timeshare debt

(“subject debt”) that Plaintiff allegedly owed to Vacation Village at Parkway.

       8.   Plaintiff defaulted on the subject debt due to several health issues.

       9.   After the subject debt was in default, Defendant acquired the right to collect or attempt to

    collect on the subject debt.

       10. In early 2019, Plaintiff started receiving calls to her cellular phone number (732) XXX-

    3063, from Defendant.

       11. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

her cellular telephone number ending in -3063. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.



1
    http://aspennational.com/collections/

                                                      2
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 3 of 8




   12. Defendant has called Plaintiff mainly using the phone number (352) 754-4509, but upon

belief, Defendant has used other phone numbers as well.

   13. Upon information and belief, the aforementioned phone number ending in -4509 is

regularly utilized by Defendant during its debt collection activity.

   14. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   15. Upon speaking to Defendant, Plaintiff explained that due to her medical condition she fell

into financial hardships and cannot afford to make a payment on the subject debt. Plaintiff also

explained that the amount Defendant was attempting to collect was more than double of the

original amount that Plaintiff owed on the subject debt.

   16. Defendant completely disregarded Plaintiff’s explanation and continued to demand

payment on the subject debt.

   17. Due to Defendant overwhelming pressure, Plaintiff agreed to enter into a payment plan

with Defendant.

   18. Thereafter, every time Plaintiff’s scheduled payments were coming due, she would be

bombarded with calls from Defendant’s agent Tom Mitchell (“Tom”).

   19. Tom continually mocked and berated Plaintiff when speaking to her.

   20. Plaintiff stated to Tom that she was making her payments, his calls were harassing, and

demanded that Tom cease contacting her.

   21. Tom willfully ignored Plaintiff’s demands and continued placing phone calls to Plaintiff’s

cellular phone.

   22. In one particular conversation with Tom, Plaintiff explained to him that she cannot walk

and has a serious heart condition. Tom replied by stating that he does not care. Tom’s statement



                                                 3
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 4 of 8




shocked Plaintiff. Plaintiff demanded to speak to a supervisor. Before Tom transferred Plaintiff

to a supervisor, he stated that he was more than happy to transfer Plaintiff because he was tired

of talking to her.

   23. Once Plaintiff was connected with a supervisor, she explained the situation she had with

Tom. The supervisor falsely stated that Tom would no longer contact Plaintiff.

   24. After a month of not hearing from Tom, Tom called Plaintiff and sent her a collection

letter dated December 8, 2020.

   25. Frustrated and distressed over Defendant’s harassing conduct, Plaintiff spoke with her

undersigned attorney regarding her rights, resulting in exhausting time and resources.

   26. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   27. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, anxiety, increased risk of personal injury resulting from the distraction caused

by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on her cellular phone,

and diminished space for data storage on her cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   28. Plaintiff restates and realleges paragraphs 1 through 27 as though fully set forth herein.

   29. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   30. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.




                                                4
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 5 of 8




   31. Defendant is a “debt collector” as defined by §1692a(6) because its primary business

purpose is the collection of delinquent debts and it regularly collects debts and uses the mail and/or

telephones to collect delinquent accounts allegedly owed to a third party.

   32. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

                a. Violations of FDCPA §1692c(a)(1) and §1692d

   33. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or

language the natural consequence of which is to abuse the hearer or reader.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.”

   34. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff numerous times after she demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s cellular phone in spite of Plaintiff’s

demands was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

   35. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

   36. Defendant further violated 15 U.S.C. §1692d and d(2) when it used harassing debt

collection methods to collect upon the subject debt. The harassing nature of Defendant’s

collection campaign is highlighted by its unprofessional conduct of berating and mocking



                                                  5
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 6 of 8




Plaintiff during its collection campaign. Any reasonable fact will conclude that Defendant’s

actions were harassing and abusive as Defendant ridiculed and needlessly harassed Plaintiff when

it attempted to collect upon the subject debt.

               b. Violations of FDCPA § 1692e

   37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   38. In addition, this section enumerates specific violations, such as:


           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).


   39. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop calling

her, Defendant place numerous calls to Plaintiff’s cellular phone without her consent. Instead of

putting an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s

cellular phone in a deceptive attempt to force her to answer its calls and ultimately make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to

call her when it no longer had consent to do so.

   40. Furthermore, Defendant falsely stated that Defendant’s agent Tom would no longer contact

Plaintiff but Tom continued to contact Plaintiff despite Defendant’s assuring that he would not.

   41. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant implicitly represented that it could harass and

oppress Plaintiff when it mocked and berated her. This type of behavior is explicitly prohibited by

the FDCPA. Defendant’s actions only served to worry and confuse Plaintiff.

                                                   6
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 7 of 8




                   c. Violations of FDCPA § 1692f

    42. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    43. Defendant violated §1692f when it unfairly harassed Plaintiff. Defendant used such

harassing conduct on order to force Plaintiff into making a payment on the subject debt when she

could not afford to.

    44. Furthermore, Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on the subject debt by continuously calling Plaintiff numerous times after being notified to

stop. Attempting to coerce Plaintiff into payment by placing voluminous phone calls without her

permission and belittling her is unfair and unconscionable behavior. These means employed by

Defendant only served to worry and abuse Plaintiff.

    45. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.


    WHEREFORE, Plaintiff ROSETTA M. JOHNSON respectfully requests that this Honorable

Court enter judgment in her favor as follows:

        a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
            for the underlying FDCPA violations;
        c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k; and
        d. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.

                                                 7
Case 1:20-cv-03677-KLM Document 1 Filed 12/16/20 USDC Colorado Page 8 of 8




Dated: December 15, 2020          Respectfully Submitted,

                                  /s/ Nathan C. Volheim
                                  Nathan C. Volheim, Esq. #6302103
                                  Counsel for Plaintiff
                                  Sulaiman Law Group, Ltd.
                                  2500 South Highland Avenue, Suite 200
                                  Lombard, IL 60148
                                  (630) 568-3056 (phone)
                                  (630) 575-8188 (fax)
                                  nvolheim@sulaimanlaw.com




                                    8
